Luke, J.
Mrs. Kate C. Buchanan filed suit against Tom Ellis, Eloyd Walden, C. W. Belcher, and Mrs. Kate Belcher, for damages on account of the death of her son, resulting from a collision between a motorcycle, on which her son was riding, and “a Eord car then being operated by the defendants C. W. Belcher and Mrs. Kate Belcher.” Defendants Ellis and Walden filed general demurrers to the petition, which the trial judge sustained. On these rulings sustaining the general demurrers the plaintiff assigns error in her bill of exceptions. The petition set forth no cause of action against defendants Ellis and Walden, and the court properly sustained their demurrers and dismissed the case as to them.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.